                                      UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
Hearing Information:
                       Debtor:   DESERT VALLEY STEAM CARPET CLEANING LLC
                 Case Number:    2:20-BK-00570-BKM         Chapter: 11

          Date / Time / Room:    TUESDAY, NOVEMBER 10, 2020 02:00 PM TELEPHONIC HRGS

         Bankruptcy Judge:       BRENDA K. MARTIN
              Courtroom Clerk:   ELIZABETH PASCUA
               Reporter / ECR:   N/A                                                            0.00


Matter:
          ADV: 2-20-00093
          JAMIE GRANADO & DESERT VALLEY STEAM (CARPET CLEANING) LL & VICTOR GRANADO vs
          ATLAS RESIDENTIAL, LLC & ATLAS GENERAL, LLC & FAVER ANTONIO LONDONO
          SCHEDULING CONFERENCE
          R / M #:     5/ 0


Appearances:

       SHAWN MCCABE, ATTORNEY FOR DESERT VALLEY STEAM CARPET CLEANING LLC
       PATTY CHAN, ATTORNEY FOR U. S. TRUSTEE
       TIMOTHY COLLIER, ATTORNEY FOR JAMIE GRANADO, ET AL
       PAT BARROWCLOUGH, ATTORNEY FOR ATLAS RESIDENTIAL, ET AL
       CYNTHIA JOHNSON, ATTORNEY FOR ATLAS RESIDENTIAL, ET AL




PageCase
     1 of 3   2:20-ap-00093-BKM           Doc 17 Filed 11/10/20 Entered 11/17/20 14:38:25    Desc2:38:08PM
                                                                                       11/17/2020
                                          Main Document Page 1 of 3
                                         UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF ARIZONA

                                                             Minute Entry
(continue)...   2:20-BK-00570-BKM              TUESDAY, NOVEMBER 10, 2020 02:00 PM


Proceedings:                                                                                                                  1.00

          ADMINISTRATIVE CASE, 2:20-bk-00570-BKM

          MATTER 1)

          COURT: THE COURT NOTES A STIPULATION WAS FILED LAST FRIDAY TO SUBSTITUTE MR. MCCABE AS
          COUNSEL FOR THE DEBTOR. THE COURT INFORMS COUNSEL HE NEEDS TO APPLY AND BE APPROVED BY THE
          COURT. THE COURT WILL ALLOW MR. MCCABE APPEAR ON COUNSEL'S AVOWAL HE WILL PROMPTLY FILE THE
          APPLICATION.

          Mr. McCabe responds he has been preparing the application. He hopes to have it filed by the end of the day. He
          reviews the objection to the disclosure statement. He plans to revise the disclosure statement to address the
          issues. He responds to the Court's questions. He suggests taking the matter off calendar until other issues are
          resolved.

          COURT: THE COURT WILL NOT TAKE ANY ACTION AND WILL NOT SET A CONTINUED HEARING.

          MATTER 2)

          Mr. Barrowclough states the parties need an evidentiary hearing to resolve the issues. He proposes the parties
          put together a scheduling order and set a continued hearing for 12-10-2020 as a status hearing. He provides an
          update and notes the parties need to get a property valuation.

          Mr. McCabe agrees with Mr. Barrowclough. The parties will need an evidentiary hearing on valuation of the
          property in the near future.

          Mr. Barrowclough responds to the Court's questions. Valuation is not currently before the Court. He is drafting a
          joint motion. He hopes for an agreed schedule and to file it in the next few days.

          Ms. Chan notes the debtor is delinquent with reports and fees. Her office is concerned with the administrative
          expenses and is reviewing the case to see whether it is fruitful for the case to proceed in a chapter 11.

          COURT: THE COURT WILL SET THIS MATTER OVER TO DISCUSS HOW THE PARTIES WANT TO PROCEED. THE
          COURT SHARES ITS INITIAL REACTION THAT THERE MAY BE LEGAL ARGUMENTS TO BE RAISED BEFORE ANY
          FACTUAL DISCOVERY. THE COURT EXPRESSES ITS CONCERN. IT IS ORDERED SETTING A CONTINUED
          HEARING FOR 12-10-2020 AT 11:00 AM.

          ADVERSARY, 2:20-ap-00093-BKM

          COURT: THE COURT NOTES MR. COLLIER UPLOADED A DISCOVERY PLAN.

          Mr. Collier states he uploaded a proposed order. The parties met and discussed the dates. He asks the Court to
          consider 12-11-2020 to disclose initial disclosure statements.

          COURT: THE COURT APPRECIATES THE PARTIES SETTING FORTH THE NATURE OF THE CASE. THE COURT
          NOTES THE PARTIES WILL BE PREPARED FOR TRIAL 10-15-2021. THE COURT WILL SET A STATUS HEARING
          AND SET A TRIAL DATE IF THE PARTIES ARE PREPARED AT THAT POINT. IT IS ORDERED SETTING A STATUS
          HEARING FOR 11-09-2021 AT 11:00 AM.

PageCase
     2 of 3     2:20-ap-00093-BKM              Doc 17 Filed 11/10/20 Entered 11/17/20 14:38:25    Desc2:38:08PM
                                                                                            11/17/2020
                                               Main Document Page 2 of 3
                                         UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF ARIZONA

                                                              Minute Entry
(continue)...   2:20-BK-00570-BKM              TUESDAY, NOVEMBER 10, 2020 02:00 PM



          Mr. Collier asks if the Court reviewed the order he uploaded.

          COURT: THE COURT NOTES IT HAS NOT BEEN UPLOADED FOR THE COURT TO REVIEW. THE COURT
          DIRECTS COUNSEL TO SEND A WORD COPY TO MS. STAPLETON.

          Mr. Barrowclough states the proposed order provides for a trial setting conference.




PageCase
     3 of 3     2:20-ap-00093-BKM              Doc 17 Filed 11/10/20 Entered 11/17/20 14:38:25    Desc2:38:08PM
                                                                                            11/17/2020
                                               Main Document Page 3 of 3
